Exhibit 10.9

 

STATE OF DELAWARE

CERTIFICATE OF MERGER OF

FOREIGN CORPORATION INTO

A DOMESTIC CORPORATION

Pursuant to Title 8, Section 252 of the Delaware General Corporation Law, the
undersigned corporation executed the following Certificate of Merger:

 

FIRST: The name of the surviving corporation is

Red Mile Entertainment, Inc._______________, a Delaware corporation, and the
name of the corporation being merged into this surviving corporation is
         

Red Mile Entertainment, Inc._______________,a Florida corporation.

 

SECOND: The Agreement of Merger has been approved, adopted, certified, executed
and acknowledged by each of the constituent corporations pursuant to Title 8
Section 252 of the General Corporation Law of the State of Delaware.

 

THIRD: The name of the surviving corporation is Red Mile Entertainment,
Inc._________, a Delaware corporation.

 

FOURTH: The Certificate of Incorporation of the surviving corporation shall be
its

Certificate of Incorporation. (If amendments are affected please set forth)

 

FIFTH: The authorized stock and par value of the non-Delaware corporation is 100
million shares of common stock and 15 million shares of preferred stock at no
par value for both

 

SIXTH: The merger is to become effective on filing of the Certificate of Merger

 

SEVENTH: The Agreement of Merger is on file at 4000 Bridgeway, Suite 101,

Sausalito, California 94965 an office of the surviving corporation.

 

EIGHTH: A copy of the Agreement of Merger will be furnished by the surviving
corporation on request, without cost, to any stockholder of the constituent
corporations.

 

IN WITNESS WHEREOF, said surviving corporation has caused this certificate to be
signed by an authorized officer, the 4th day of May ,A.D.,

.

By:

/s/ Chester Aldridge

Authorized Officer

 

Name:

Chester Aldridge

Print or Type

 

Title:

President

 

 

 

 

 